Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the claims. T
	
Election/Restrictions
This previous restriction has been withdrawn. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-11 is(are) allowable over the closest prior art: Sato et al. (JP 4-209628 listed on ISR and IDS) .As to claims 1-11, Sato (abs. examples, Tables, description) discloses a process of producing polyoxyalkylene polyol (Mitsui’s Diol-3000) by polymerizing propylene oxide using diproplyene glycol (as the initiator) and alkali metal hydroxide catalyst other than KOH followed by reacting unsaturated (vinyl) group terminated monol with mercaptans having at least two SH group or 2-mercaptoethanol. The unsaturated terminated monool (Table 8) is 0.09 meq/g is reduced to 0.022 meq/g (75.5%) via 2-mercaptoethanol.
However, Sato is silent on the claimed hydroxyl number and functionality, at least 39% primary hydroxyl groups, DMC catalyst
Therefore, claims 1-11 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766